DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. 
 Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that the amended claims do not recite subject matter that can be classified into the enumerated categories of abstract ideas because of the recitation of at least limitation “determining a formality level of each of the plurality of text items based on the one or more linguistic features and the contextual information, wherein the formality level represents a degree of formality of the text item” and that the claimed limitations are tied to a practical application because of the use of the machine learning in determining a formality level of text, and that the claims further provide an improvement to known technical problems of inaccuracy determination as presented in para. [0003], [0031] and [0087] of the instant original specification (Amendment, pg. 9, third para. – pg. 11, first para.). Examiner respectfully disagrees.
  The claims 1, 11 and 20 recite the steps of receiving a recommendation request (i.e. a user input), extracting linguistic features of text (i.e. an analysis/evaluation of text), extracting contextual information of a user (i.e. analysis/evaluation of user associated information), determining a formality level of text using the linguistic and contextual information (i.e. an analysis/evaluation of text),  ranking the text based on the formality level and a preference of a user (i.e. an analysis/evaluation of text) and selecting and recommending one of more text items (i.e. a judgment step based on the analysis), corresponding to the mental processes category of abstract ideas achievable by a user using a pen and paper. The claims further do not integrate the exception into a practical application because the language is directed to the abstract idea with additional generic computer elements, where the generically recited computer elements (machine learning, machine, processor, storage, communication platform, medium, system, memory) do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea on a computer. Furthermore, the recitation of using a trained machine learning model corresponds to data processing per se (See Ex parte Sanjay Gupta, 2/24/22 and Ex parte Rohit Poddar, 7/2/21), where the claimed trained machine learning model is executed by hardware elements, operating systems and programming languages of computers that “are conventional in nature” (see original specification, para. [0106]-[0107] and para. [0042]), corresponding to simply implementing data processing on a computer. Also, changing a formality of a text item (when explicitly claimed) as pointed to by Applicant as evidence of improvements to technology in the cited paragraphs, corresponds to steps achievable by a human using a pen and paper to alter the words in a text to achieve a different level of formality. The claims do not include such recitation as the language seeks to recommend text items to a user.
 Applicant further argues that the current claims are rooted in computer technology and provide a solution to improve user experience of the online user as evidenced by para. [0087] as filed and that the inventive concept of each claim is patent-eligible, and as such, argues that the claims do not recite well understood, routine and conventional activities (Amendment, pg. 11, second para. – pg. 15, second para.).
           Examiner respectfully disagrees as the inventive concept  i.e., additional limitations “selecting the one or more text items from the plurality of text items based on the ranking” and “recommending the one or more text items to the online user” correspond to storing and retrieving information in/from memory, corresponding to well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05 as well as cited references Jankiraman, Pocklington, Zupancic (see IDS, 7/15/2020) and Fouts (see instant PTO 892 form).
           Regarding amended claims 1, 11 and 20 as well as the claims dependent therefrom, Applicant argues that none of the cited references disclose “some” of the incorporated language from the dependent claims indicated as allowable and as such, argues that the independent claims are patentable (Amendment, pg. 15, third para. – pg. 16, fourth para.). Examiner respectfully disagrees as the amendments to the claims do not include “all” of the language “as a whole” deemed allowable including the base claims and any intervening claims as indicated in the previous Office Action (3/2/22, pg. 17). Applicant’s arguments regarding the claims are moot in light of new grounds of rejection as provided in the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


                Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of text analysis without significantly more. The claims 1, 11 and 20 recite steps of: receiving a recommendation request (i.e. a user input), extracting linguistic features of text (i.e. an analysis/evaluation of text), extracting contextual information of a user (i.e. analysis/evaluation of user associated information), determining a formality level of text using the linguistic and contextual information (i.e. an analysis/evaluation of text),  ranking the text based on the formality level and a preference of a user (i.e. an analysis/evaluation of text) and selecting and recommending one of more text items (i.e. a judgment step based on the analysis), and include steps achievable by a user using a pen and paper, corresponding to the mental processes category of abstract ideas. This judicial exception is not integrated into a practical application because the claims are directed to the abstract idea with additional generic computer elements, where the generically recited computer elements (machine learning, machine, processor, storage, communication platform, medium, system, memory) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional limitations “selecting the one or more text items from the plurality of text items based on their respective formality levels” and “recommending the one or more text items to the online user.” only store and retrieve information in/from memory, corresponding to well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05 as well as cited references Jankiraman, Pocklington, Zupancic (see IDS, 7/15/2020) and Fouts (see instant PTO 892 form).
           The dependent claims 2-10 and 12-19 also recite mental processes and do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.     Claims 1, 9, 11 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al US PGPUB 2016/0182410 A1 (“Janakiraman”) in view of Fouts US PGPUB 2011/0060761 A1 (“Fouts”) and Turner et al US PGPUB 2013/0253910 A1 (“Turner”)
         Per Claim 1, Janakiraman discloses a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for recommending a text item to an online user, the method comprising: 
             receiving a request for recommending one or more text items of a plurality of text items to an online user (Based on these analyses, the conversation advisor provides advice to the author to identify problem language and optionally offer suggested alternatives…, para. [0020]; para. [0023]; Another approach would be to invoke the conversation advisor 10 in response to the author activating a specific user interface component, such as a dedicated "conversation advisor" button..., para. [0035]; para. [0055]);
            extracting one or more linguistic features from each of the plurality of text items (para. [0020]; The fitness result may also include a suggested alternative word or phrase…, para. [0043]-[0044], alternate word suggestions compared to user input as implying extracted words/n-grams/features);
            extracting contextual information with respect to the online user (the conversation advisor 10 gathers and analyzes historical data stored in the persistent storage device 20 relating to a conversation history that links the author of the electronic message to each intended recipient…, para. [0037], author and recipients of historical data as representing contextual information); 
           determining a formality level of each of the plurality of text items based on the one or more linguistic features and the contextual information, wherein the formality level represents a degree of formality of the text item (The fitness result may take various forms, including but not limited to an identification of each word or phrase representing the recipient fitness information that is inconsistent with the historical data.  The fitness result may also include a suggested alternative word or phrase that is consistent with the historical data…, para. [0043]-[0044]; para. [0050]); 
            selecting the one or more text items from the plurality of text items (para. [0043]-[0044]; para. [0050]); and
            recommending the one or more text items to the online user (suggesting an alternative word or phrase…, para. [0044]; para. [0050])
          Janakiraman does not explicitly disclose ranking the plurality of text items based on their respective formality levels and a formality preference of the online user indicative of a degree of formality preferred by the online user or selecting the one or more text items from the plurality of text items based on the ranking
            However, these features are taught by Fouts:
           ranking the plurality of text items based on their respective formality levels and a formality preference of the online user indicative of a degree of formality preferred by the online user (Search results from the search engine or database are then sorted and ranked by the invention based on popularity and relevancy…The tone of the current user writing is analyzed and matched to the results. For example: if the user usually writes in unformatted informal style for blog posting, then the information sorted and offered to the user in Phase 3 would be informal blogs and non-scholarly sources…, para. [0034]; the user can select the desired style format for the written work…, para. [0039]);
              selecting the one or more text items from the plurality of text items based on the
 ranking (para. [0021]; para. [0041])
             Janakiraman in view of Fouts does not explicitly disclose determining using a model trained via machine learning, a formality level of each of the plurality of text items
            However, this feature is taught by Turner (para. [0071]-0078]; para. [0132]-[0133])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine/incorporate the teachings of Fouts in the method of Janakiraman in arriving at “ranking the plurality of text items based on their respective formality levels and a formality preference of the online user indicative of a degree of formality preferred by the online user or selecting the one or more text items from the plurality of text items based on the ranking”, as well as to combine the teachings of Turner with the method of Janakiraman in view of Fouts in arriving at “determining using a model trained via machine learning, a formality level of each of the plurality of text items”, because such combination would have resulted in suggesting the most relevant information and citation suggestions to a user (Fouts, Abstract) and recognizing/classifying features associated with formality among the different classification methods of analyzing text (Turner, Abstract; para. [0119]).
             Per Claim 9, Janakiraman in view of Fouts and Turner discloses the method of claim 1, 
                  Janakiraman discloses modifying a user profile associated with the online user based on the formality level (Categories of words and phrases representing recipient fitness information, and/or rules for identifying such words and phrases, can be maintained by the conversation advisor 10 in a semantic analysis knowledge base 10A (see FIG. 3).  Such categories may include…, para. [0038]-[0039]; (2) words or phrases indicating a manner in which the intended recipients are addressed in a recipient salutation (e.g., formal vs. casual)…, para. [0040]; para. [0042]; The conversation advisor 10 could be implemented to respond to such input by updating the historical data for the recipient to specify that this particular word or phrase of the recipient fitness information is in fact appropriate for this recipient…, para. [0045]; para. [0054]).
         Per Claim 11, Janakiraman discloses a non-transitory computer-readable medium storing computer program instructions that, when executed by one or more processors, effectuate operations comprising: 
            receiving a request for recommending one or more text items of a plurality of text items to an online user (Based on these analyses, the conversation advisor provides advice to the author to identify problem language and optionally offer suggested alternatives…, para. [0020]; para. [0023]; Another approach would be to invoke the conversation advisor 10 in response to the author activating a specific user interface component, such as a dedicated "conversation advisor" button..., para. [0035]; para. [0055]); 
            extracting one or more linguistic features from each of the plurality of text items (para. [0020]; The fitness result may also include a suggested alternative word or phrase…, para. [0043]-[0044], alternate word suggestions compared to user input as implying extracted words/n-grams/features);
           extracting contextual information with respect to the online user (the conversation advisor 10 gathers and analyzes historical data stored in the persistent storage device 20 relating to a conversation history that links the author of the electronic message to each intended recipient…, para. [0037], author and recipients of historical data as representing contextual information);  
          determining a formality level of each of the plurality of text items based on the one or more linguistic features and the contextual information, wherein the formality level represents a degree of formality of the text item (The fitness result may take various forms, including but not limited to an identification of each word or phrase representing the recipient fitness information that is inconsistent with the historical data.  The fitness result may also include a suggested alternative word or phrase that is consistent with the historical data…, para. [0043]-[0044]; para. [0050]);  
            selecting the one or more text items from the plurality of text items (para. [0043]-[0044]; para. [0050]); and
           recommending the one or more text items to the online user (suggesting an alternative word or phrase…, para. [0044]; para. [0050])
             Janakiraman does not explicitly disclose ranking the plurality of text items based on their respective formality levels and a formality preference of the online user indicative of a degree of formality preferred by the online user or selecting the one or more text items from the plurality of text items based on the ranking
            However, these features are taught by Fouts:
           ranking the plurality of text items based on their respective formality levels and a formality preference of the online user indicative of a degree of formality preferred by the online user (Search results from the search engine or database are then sorted and ranked by the invention based on popularity and relevancy…The tone of the current user writing is analyzed and matched to the results. For example: if the user usually writes in unformatted informal style for blog posting, then the information sorted and offered to the user in Phase 3 would be informal blogs and non-scholarly sources…, para. [0034]; the user can select the desired style format for the written work…, para. [0039]);
              selecting the one or more text items from the plurality of text items based on the
 ranking (para. [0021]; para. [0041])
             Janakiraman in view of Fouts does not explicitly disclose determining using a model trained via machine learning, a formality level of each of the plurality of text items
            However, this feature is taught by Turner (para. [0071]-0078]; para. [0132]-[0133])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine/incorporate the teachings of Fouts in the medium of Janakiraman in arriving at “ranking the plurality of text items based on their respective formality levels and a formality preference of the online user indicative of a degree of formality preferred by the online user or selecting the one or more text items from the plurality of text items based on the ranking”, as well as to combine the teachings of Turner with the medium of Janakiraman in view of Fouts in arriving at “determining using a model trained via machine learning, a formality level of each of the plurality of text items”, because such combination would have resulted in suggesting the most relevant information and citation suggestions to a user (Fouts, Abstract) and recognizing/classifying features associated with formality among the different classification methods of analyzing text (Turner, Abstract; para. [0119]).
            Per Claim 18, Janakiraman in view of Fouts and Turner discloses the non-transitory computer-readable medium of claim 11, 
               Janakiraman discloses wherein the operations further comprise: modifying a user profile associated with the online user based on the formality level (Categories of words and phrases representing recipient fitness information, and/or rules for identifying such words and phrases, can be maintained by the conversation advisor 10 in a semantic analysis knowledge base 10A (see FIG. 3).  Such categories may include…, para. [0038]-[0039]; (2) words or phrases indicating a manner in which the intended recipients are addressed in a recipient salutation (e.g., formal vs. casual)…, para. [0040]; para. [0042]; The conversation advisor 10 could be implemented to respond to such input by updating the historical data for the recipient to specify that this particular word or phrase of the recipient fitness information is in fact appropriate for this recipient…, para. [0045]; para. [0054]).
            Per Claim 20, Janakiraman discloses a system for recommending a text item to an online user, comprising: 
                 memory storing computer program instructions (para. [0028]); and 
                 one or more processors that, in response to executing the computer program instructions, effectuate operations (para. [0028]) comprising:
              receiving a request for recommending one or more text items of a plurality of text items to an online user (Based on these analyses, the conversation advisor provides advice to the author to identify problem language and optionally offer suggested alternatives…, para. [0020]; para. [0023]; Another approach would be to invoke the conversation advisor 10 in response to the author activating a specific user interface component, such as a dedicated "conversation advisor" button..., para. [0035]; para. [0055]);
              extracting one or more linguistic features from each of the plurality of text items (para. [0020]; The fitness result may also include a suggested alternative word or phrase…, para. [0043]-[0044], alternate word suggestions compared to user input as implying extracted words/n-grams/features); 
             extracting contextual information with respect to the online user (the conversation advisor 10 gathers and analyzes historical data stored in the persistent storage device 20 relating to a conversation history that links the author of the electronic message to each intended recipient…, para. [0037], author and recipients of historical data as representing contextual information);
             determining a formality level of each of the plurality of text items based on the one or more linguistic features and the contextual information, wherein the formality level represents a degree of formality of the text item (The fitness result may take various forms, including but not limited to an identification of each word or phrase representing the recipient fitness information that is inconsistent with the historical data.  The fitness result may also include a suggested alternative word or phrase that is consistent with the historical data…, para. [0043]-[0044]; para. [0050]);
          selecting the one or more text items from the plurality of text items (para. [0043]-[0044]; para. [0050]); and 
          recommending the one or more text items to the online user (suggesting an alternative word or phrase…, para. [0044]; para. [0050])
         Janakiraman does not explicitly disclose ranking the plurality of text items based on their respective formality levels and a formality preference of the online user indicative of a degree of formality preferred by the online user or selecting the one or more text items from the plurality of text items based on the ranking
            However, these features are taught by Fouts:
           ranking the plurality of text items based on their respective formality levels and a formality preference of the online user indicative of a degree of formality preferred by the online user (Search results from the search engine or database are then sorted and ranked by the invention based on popularity and relevancy…The tone of the current user writing is analyzed and matched to the results. For example: if the user usually writes in unformatted informal style for blog posting, then the information sorted and offered to the user in Phase 3 would be informal blogs and non-scholarly sources…, para. [0034]; the user can select the desired style format for the written work…, para. [0039]);
              selecting the one or more text items from the plurality of text items based on the
 ranking (para. [0021]; para. [0041])
             Janakiraman in view of Fouts does not explicitly disclose determining using a model trained via machine learning, a formality level of each of the plurality of text items
            However, this feature is taught by Turner (para. [0071]-0078]; para. [0132]-[0133])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine/incorporate the teachings of Fouts in the system of Janakiraman in arriving at “ranking the plurality of text items based on their respective formality levels and a formality preference of the online user indicative of a degree of formality preferred by the online user or selecting the one or more text items from the plurality of text items based on the ranking”, as well as to combine the teachings of Turner with the system of Janakiraman in view of Fouts in arriving at “determining using a model trained via machine learning, a formality level of each of the plurality of text items”, because such combination would have resulted in suggesting the most relevant information and citation suggestions to a user (Fouts, Abstract) and recognizing/classifying features associated with formality among the different classification methods of analyzing text (Turner, Abstract; para. [0119]).

2.        Claims 6, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman in view of in view of Fouts and Turner as applied to claims 1 and 11 above, and further in view of “Email Formality in the Workplace: A Case Study on the Enron Corpus” (“Peterson” - IDS)
           Per Claim 6, Janakiraman in view of Fouts and Turner discloses the method of claim 1,
               Janakiraman does not explicitly disclose wherein the formality level is further determined based on the model trained with linguistic features of textual data in online communications and purposes associated with the online communications
                However, this feature is suggested by Peterson (Next, we used the classifiers to label every email in the Enron corpus...., sec. 1; subset of the emails in the CMU dataset with “Business” or “Personal” categories…, sec. 2.2; In order to train and evaluate the classifiers, 400 email messages were randomly chosen from the Enron corpus and manually labeled for formality..., sec. 3; sec. 3.1; sec. 4; sec. 4.1; sec. 4.2; sec. 4.2.1; sec. 4.2.3)
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine the teachings of Peterson in the method of Janakiraman in view of Fouts and Turner in arriving at “wherein the formality level is further determined based on the model trained with linguistic features of textual data in online communications and purposes associated with the online communications”, because such combination would have resulted in identifying formal/informal emails (Peterson, sec. 3; sec. 4.2.3).
         Per Claim 10, Janakiraman in view of Fouts and Turner discloses the method of claim 1, 
            Janakiraman discloses: receiving training data comprising a plurality of online communications (para. [0021]); 
           extracting linguistic features of textual data in the plurality of online communications from the training data (performing semantic analysis on said electronic message to extract words and phrases representing recipient fitness information..., para. [0010]; para. [0038]-[0042]; para. [0054]);
           extracting contextual information from the training data (the conversation advisor 10 gathers and analyzes historical data stored in the persistent storage device 20 relating to a conversation history that links the author of the electronic message to each intended recipient…, para. [0037], author and recipients of historical data as representing contextual information), 
           wherein the contextual information from the training data comprises purposes associated with the plurality of online communications, and the purposes comprise at least a first purpose and a second purpose (para. [0021]-[0022];  para. [0043]-[0044]; para. [0050]; This is important when analyzing the electronic message 30 for (1) words or phrases indicating a manner in which the intended recipient is addressed in a recipient salutation…For example, if the intended recipient has only a formal relationship with the author of the electronic message 30…On the other hand, if the relationship is informal…, para. [0054], informal/formal email messages as indicating purpose);
           Janakiraman does not explicitly disclose employing the training data, the linguistic features extracted from the training data, and the purposes indicated by the contextual information extracted from the training data to generate or update a formality classification model used to determine the formality level of the plurality of text items 
            However, this feature is suggested by Peterson (Next, we used the classifiers to label every email in the Enron corpus...., sec. 1; subset of the emails in the CMU dataset with “Business” or “Personal” categories…, sec. 2.2; sec. 3; we want to use only the text written by the sender…, sec. 4.1; Formality classifier, sec. 4.2; Features for formality, sec. 4.2.1)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine the teachings of Peterson in the method of Janakiraman in view of Fouts and Turner in arriving at “employing the training data, the linguistic features extracted from the training data, and the purposes indicated by the contextual information extracted from the training data to generate or update a formality classification model used to determine the formality level of the plurality of text items”, because such combination would have resulted in identifying formal/informal emails (Peterson, sec. 3; sec. 4.2.3).
              Per Claim 16, Janakiraman in view of Fouts and Turner discloses the non-transitory computer-readable medium of claim 11, 
                Janakiraman does not explicitly disclose wherein the formality level is further determined based on the model trained with linguistic features of textual data in online communications and purposes associated with the online communications
                However, this feature is taught by Peterson (Next, we used the classifiers to label every email in the Enron corpus...., sec. 1; subset of the emails in the CMU dataset with “Business” or “Personal” categories…, sec. 2.2; In order to train and evaluate the classifiers, 400 email messages were randomly chosen from the Enron corpus and manually labeled for formality..., sec. 3; sec. 3.1; sec. 4; sec. 4.1; sec. 4.2; sec. 4.2.1; sec. 4.2.3)
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine the teachings of Peterson in the medium of Janakiraman in view of Fouts and Turner in arriving at “wherein the formality level is further determined based on the model trained with linguistic features of textual data in online communications and purposes associated with the online communications”, because such combination would have resulted in identifying formal/informal emails (Peterson, sec. 4.2.3).
           Per Claim 19, Janakiraman in view of Fouts and Turner discloses the non-transitory computer-readable medium of claim 11, 
                Janakiraman discloses: wherein the operations further comprise: receiving training data comprising a plurality of online communications (para. [0021]); 
              extracting linguistic features of textual data in the plurality of online communications from the training data (performing semantic analysis on said electronic message to extract words and phrases representing recipient fitness information..., para. [0010]; para. [0038]-[0042]; para. [0054]);
             extracting contextual information from the training data (the conversation advisor 10 gathers and analyzes historical data stored in the persistent storage device 20 relating to a conversation history that links the author of the electronic message to each intended recipient…, para. [0037], author and recipients of historical data as representing contextual information), 
             wherein the contextual information from the training data comprises purposes associated with the plurality of online communications, and the purposes comprise at least a first purpose and a second purpose (para. [0021]-[0022];  para. [0043]-[0044]; para. [0050]; This is important when analyzing the electronic message 30 for (1) words or phrases indicating a manner in which the intended recipient is addressed in a recipient salutation…For example, if the intended recipient has only a formal relationship with the author of the electronic message 30…On the other hand, if the relationship is informal…, para. [0054], informal/formal email messages as indicating purpose);              
               Janakiraman does not explicitly disclose employing the training data, the linguistic features extracted from the training data, and the purposes indicated by the contextual information extracted from the training data to generate or update a formality classification model used to determine the formality level of the plurality of text items 
            However, this feature is taught by Peterson (Next, we used the classifiers to label every email in the Enron corpus...., sec. 1; subset of the emails in the CMU dataset with “Business” or “Personal” categories…, sec. 2.2; sec. 3; we want to use only the text written by the sender…, sec. 4.1; Formality classifier, sec. 4.2; Features for formality, sec. 4.2.1)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine the teachings of Peterson in the medium of Janakiraman in view of Fouts and Turner in arriving at “employing the training data, the linguistic features extracted from the training data, and the purposes indicated by the contextual information extracted from the training data to generate or update a formality classification model used to determine the formality level of the plurality of text items”, because such combination would have resulted in identifying formal/informal emails (Peterson, sec. 3; sec. 4.2.3).

3.        Claims 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman in view of Fouts and Turner as applied to claims 1 and 11 above, and further in view of Pickover et al US PGPUB 2005/0075880 A1 (“Pickover” - IDS)
           Per Claim 7, Janakiraman in view of Fouts and Turner discloses the method of claim 1,
              Janakiraman discloses wherein the formality level is further determined based on (i) a purpose of an online communication the one or more text items are to be included within (para. [0021]-[0022];  para. [0043]-[0044]; para. [0050]; This is important when analyzing the electronic message 30 for (1) words or phrases indicating a manner in which the intended recipient is addressed in a recipient salutation…For example, if the intended recipient has only a formal relationship with the author of the electronic message 30…On the other hand, if the relationship is informal…, para. [0054], informal/formal email messages as indicating purposes);
             (ii) a granularity level of each of the plurality of text items (words or phrases indicating a level of formality of the electronic message as a whole..., para. [0042]; para. [0054]-[0055])
            Janakiraman does not explicitly disclose wherein the granularity level represents a scale from at least one word to at least one paragraph at which the formality level of the text item is to be determined
           However, this feature is taught by Pickover (determining a tone, as well of the degree of the tone, by dividing the message into elements, and evaluating each element's tone..., para. [0040]; para. [0060]-[0061]; The size of an element may be a word, a sentence, a paragraph, the entire body of the message..., para. [0062])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine/incorporate the teachings of Pickover in the method of Janakiraman in view of Fouts and Turner in arriving at “wherein the granularity level represents a scale from at least one word to at least one paragraph at which the formality level of the text item is to be determined”, because such combination would have resulted in providing indication that allows for modification of the original text/message (Pickover, para. [0061])
          Per Claim 8, Janakiraman in view of Fouts, Turner and Pickover discloses the method of claim 7, 
              Janakiraman discloses wherein the purpose of the online communication is determined based on the contextual information (This is important when analyzing the electronic message 30 for (1) words or phrases indicating a manner in which the intended recipient is addressed in a recipient salutation…For example, if the intended recipient has only a formal relationship with the author of the electronic message 30…On the other hand, if the relationship is informal…, para. [0054]). 
           Per Claim 17, Janakiraman in view of Fouts and Turner discloses the non-transitory computer-readable medium of claim 11,
               Janakiraman discloses wherein: the formality level is further determined based on (i) a purpose of an online communication the one or more text items are to be included within (para. [0021]-[0022];  para. [0043]-[0044]; para. [0050]; This is important when analyzing the electronic message 30 for (1) words or phrases indicating a manner in which the intended recipient is addressed in a recipient salutation…For example, if the intended recipient has only a formal relationship with the author of the electronic message 30…On the other hand, if the relationship is informal…, para. [0054], composed informal/formal email message as indicating purpose), and
               (ii) a granularity level of each of the plurality of text items (words or phrases indicating a level of formality of the electronic message as a whole..., para. [0042]; para. [0054]-[0055])              
              the purpose of the online communication is determined based on the contextual information (This is important when analyzing the electronic message 30 for (1) words or phrases indicating a manner in which the intended recipient is addressed in a recipient salutation…For example, if the intended recipient has only a formal relationship with the author of the electronic message 30…On the other hand, if the relationship is informal…, para. [0054])
            Janakiraman does not explicitly disclose the granularity level represents a scale from at least one word to at least one paragraph at which the formality level of the text item is to be determined 
           However, this feature is taught by Pickover (determining a tone, as well of the degree of the tone, by dividing the message into elements, and evaluating each element's tone..., para. [0040]; para. [0060]-[0061]; The size of an element may be a word, a sentence, a paragraph, the entire body of the message..., para. [0062])
              It would have been obvious to one of ordinary skill in the art before the effective filing of the invention, to combine/incorporate the teachings of Pickover in the method of Janakiraman in arriving at “the granularity level represents a scale from at least one word to at least one paragraph at which the formality level of the text item is to be determined”, because such combination would have resulted in providing indication that allows for modification of the original text/message (Pickover, para. [0061])

Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art fails to explicitly disclose all of the limitations recited in claims 2 and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658